ORDER
PER CURIAM.
The State appeals from the trial court’s order granting Eddy G. Nichols’s motion to suppress evidence and statements seized by police at the time of his arrest. We affirm the trial court’s ruling.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only,-setting forth the reasons *379for our decision. We affirm the judgment pursuant to Rule 30.25(b).